Citation Nr: 1819015	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran testified at a travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  A transcript of the hearing is of record.  An October 2017 letter informed the Veteran that the VLJ who had held the hearing had left the Board and provided the Veteran the opportunity to have another hearing before a different VLJ.  The letter informed the Veteran he had 30 days to respond and if he did not it was assumed he did not wish to have another Board hearing.  The Veteran did not respond within 30 days therefore the Board will proceed with the adjudication of his claim.  

This appeal was most recently before the Board in March 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2017 the Board remanded the claim in order to obtain any outstanding treatment records and a VA examination.  The requested development was completed with the exception of the VA examination.   

A July 2017 supplemental statement of the case (SSOC) noted that the Veteran was sent an April 2017 letter indicating he had been scheduled for a VA examination and requesting that he R.S.V.P. to the examination.  The SSOC indicates the Veteran was then sent a May 2017 letter indicating his examination had been cancelled due to his failure to R.S.V.P.  

The Veteran's representative argues that the claim must be remanded again for an examination; the Board agrees.  The record does not contain any correspondence to the Veteran informing him that he has been scheduled for a VA examination.  The only correspondence pertaining to a VA examination in the claims file is a May 2017 letter informing the Veteran that he may reschedule his VA examination.  This letter makes no mention of any previously cancelled VA examination or a request for a R.S.V.P.  As such the Veteran's claim must be remanded in order to provide the Veteran with a VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination which assesses the current nature and etiology of his right eye condition.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability is etiologically related to the Veteran's active?

The examiner should consider and discuss as necessary the Veteran's service treatment records (STRs) noting he received treatment following two instances of cleaning solvent coming into contact with his eye.  

The examiner must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  When the development requested has been completed, the case should be reviewed by the RO.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


